The court assessed a total of 70 points, which is just below the threshold for a level two adjudication, and then departed upward to level two. The court properly assessed 15 points under the risk factor for drug or alcohol abuse, since defendant had a long history of drug possession convictions that was not excessively remote in time and he had not sufficiently demonstrated a prolonged period of abstinence (see e.g. People v Warren, 42 AD3d 593, 594 [2007], lv denied 9 NY3d 810 [2007]; People v Regan, 46 AD3d 1434 [2007]). The upward departure was supported by clear and convincing evidence of defendant’s mental illness, noncompliance with his medication regimen, and his resulting behavior when not medicated (see People v Roland, 292 AD2d 271 [2002], lv denied 98 NY2d 614 [2002]). Concur— Tom, J.P, Gonzalez, Nardelli, Moskowitz and Renwick, JJ.